Mr. Justice Sharswood
delivered the opinion of the court, May 29th 1876.
Upon the main question presented upon the auditor’s report and the exceptions thereto there are no merits in the appellant’s case. It has neither law nor justice on its side. The opinion of the court in Duffey v. Duffey, 8 Wright 402, is direct to the point — that when a step-father takes his step-child to reside with him as one of his family, while the one cannot claim for services the other is precluded from compensation for expenditures. The facts reported by the auditor and fully sustained by the evidence make this a very strong case in illustration of the justice of that ruling. The only fact relied on to meet it — that the former guardian was allowed in his account a small sum paid to the step-father — is a very insignificant one, when we consider that he was the surety for that guardian, and was his successor in the trust. In the settlement of the account of Easton, before his discharge and the appointment of Bratten to succeed him the wise provision of the 11th section of the Act of March 1832, Pamph. L. 192, “ that in every such case it shall be the duty of the court to appoint some suitable person to appear and act for the ward in respect of the settlement of such account,” seems to-have been entirely overlooked. We have not the question of the conclusiveness of that settlement upon the ward now before us. No exception was taken on the subject of the allowance of the f 100, for which Easton had credit in his settlement as paid to Bratten. The account of the latter settled during the minority of the ward, and hot accompanied or followed thereupon by his discharge, stands upon an entirely different footing. All partial accounts of guardians during the minority of the ward, whether filed in the Register’s office or in the office of the clerk of the Orphans’ Court, are not *174for settlement and confirmation, and even if they go through the forms of a settlement and confirmation are not conclusive upon the ward. Yeager’s Appeal, 10 Casey 173. There was here no one to represent her and take care of her interest. The court cannot be expected to do so. They have not knowledge of the necessary facts to enable them to adjudicate. In the present instance non constat that the court were made acquainted with the relation between the guardian and ward. The names were different and there was nothing to indicate that any such relation existed. It is clear that the decision in Rhoads’s Appeal, 3 Wright 186, has no application, but only to cases where the account is properly and legally presented for settlement and confirmation. The learned court below were therefore entirely right in dismissing the exception of the appellant and confirming the report of the auditor.
Decree affirmed and appeal dismissed at the costs of the appellant.